Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance of claims 1, 5-7, 9-21: 
	‘The applied prior art references of record (Sung, Lee, and Harnden) do not disclose and reasonably suggest, alone or in any combination, the following limitations of claim 1 (in combination with the rest of the limitations of claim 1):
	“the outer case including an engaging hole defined at a bottom thereof, …
	a thermistor disposed below the outer case and configured to sense a surface temperature of the outer case, and an engaging protrusion configured to vertically move to the engaging hole of the outer case based on a temperature value detected by the thermistor, the engaging protrusion having an upper end that is configured to selectively insert into the engaging hole of the outer case to thereby limit withdrawal of the outer case from the housing based on the temperature value detected by the thermistor,…
the engaging protrusion is configured to pass through the engaging hole and protrude upward into the separation space above the inner bottom surface of the housing”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3815942 A discloses a sliding latch mechanism for the door of the heated cavity such as an oven door. The latch mechanism includes a latch handle and a pivoted latching bolt for swinging out and engaging the door. There is a thermally responsive locking means for locking the door latching mechanism in its closed position. The locking means comprises a single point snap-acting thermostat and a movable pawl whereby at a sensed temperature of about 600.degree. F. the thermostat will cause the shifting of the pawl for cooperation with the latch mechanism. The thermostat includes switch means for both the power and control circuits for the heating means of the oven.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761